EXHIBIT 10.2
STANDSTILL AGREEMENT
THIS STANDSTILL AGREEMENT (this “Agreement”) is made effective as of May 19,
2010 by and among each of Frost Gamma Investments Trust, Subbarao Uppaluri,
Steven D. Rubin and Jane Hsiao (collectively, the “Frost Group Shareholders” and
individually, a “Frost Group Shareholder”) and Joel E. Bernstein, M.D. and
Carole Bernstein, and solely with respect to paragraph (c) of Section 2 and
paragraph (a) of Section 3 of this Agreement, Winston Pharmaceuticals, Inc., a
Delaware corporation (the “Company”).
RECITALS
A. Simultaneous with the execution and delivery of this Agreement,
Pharmaceutical Financial Syndicate, LLC, (“PFS”) a Delaware limited liability
company whose manager is Dr. Bernstein, and the Frost Group Shareholders have
entered into a Stock Purchase Agreement (the “SPA”) and Escrow Agreement (the
“Escrow Agreement”) pursuant to which PFS shall purchase from the Frost Group
Shareholders an aggregate of 18,399,271 shares of the Company’s common stock
(the “Covered Shares”) and warrants to purchase 8,958,975 shares of the
Company’s common stock (the “Covered Warrants,” and together with the Acquired
Shares, the “Covered Securities”).
B. As partial consideration for the Covered Securities and pursuant to
Section 1.2 of the SPA, PFS has executed non-recourse promissory notes in favor
of the Frost Group Shareholders in the aggregate original principal amount of
$10,263,500 (collectively, the “Notes”).
C. In order to induce their respective counterparties to enter into the SPA and
Escrow Agreement and the transactions contemplated thereby, Dr. Bernstein and
each of the Frost Group Shareholders desire to enter into this Agreement
restricting their respectively abilities to engage in certain transactions in
the Company’s securities.
Now, therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged by each of the undersigned parties, the
undersigned parties hereto agree as follows:
1. Representations and Warranties. The Frost Group Shareholders hereby represent
and warrant to Dr. Bernstein, and Dr. Bernstein and Mrs. Bernstein hereby
represent and warrant to the Frost Group Shareholders as follows:
(a) each party has previously disclosed to all other parties to this Agreement,
through filings made under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and/or other means: (i) the name of any affiliate, associate,
immediate family member (as such term is defined in Regulation S-K under the
Exchange Act) or group member of each such party who beneficially owns any
securities of the Company within the meaning of Rule 13d-3 or Rule 16a-1(a)(2)
under the Exchange Act), (ii) the number of securities of the Company so
beneficially owned by such persons, and (iii) for any such shares so
beneficially owned that are held of record in a different name (such as “Cede &
Co.” or another “street name”), the name of such record holder.
(b) all schedules, statements or other reports previously filed by any one or
more of the parties to this Agreement any affiliate, associate, immediate family
member (as such term is defined in Regulation S-K under the Exchange Act) or
group member of each such party under Section 13 or 16 of the Exchange Act
contain all of the disclosures and information required under the applicable
rules and regulations of the U.S. Securities and Exchange Commission (“SEC”),
and such disclosures and information was, as of the date of the filing thereof
with the SEC and the delivery thereof to the Company, true, correct and complete
in all material respects.
(c) the representations, warranties, covenants and agreements of the parties
hereunder are a material inducement to their respective counterparties entering
into of this Agreement, the SPA, the Escrow Agreement, and the transactions
contemplated hereby and thereby.

 

 



--------------------------------------------------------------------------------



 



2. Standstill
(a) The Frost Group Shareholders hereby covenant and agree that during the five
year period commencing on the date hereof and expiring on the 5th year
anniversary of the effective date of this Agreement, each Frost Group
Shareholder shall not, and shall not permit or cause any affiliate, associate,
immediate family member (as such term is defined in Regulation S-K under the
Exchange Act) or group member to, directly or indirectly:
(i) engage in any transactions in any class of securities of the Company,
including any derivative;
(ii) solicit proxies with respect to any securities of the Company;
(iii) actively oppose any action approved by a majority of the board of
directors of the Company, or become a “participant” in any “election contest”
relating to the election of directors of the Company (as such terms are used in
rule 14a-11 of Regulation 14A promulgated under the Exchange Act (or any
comparable or successor rule));
(iv) propose, make or initiate, or solicit stockholders of the Company for the
approval of, one or more stockholder proposals;
(v) propose, or make, initiate or solicit any proposals from, or provide any
information or participate in any discussions or negotiations with, or otherwise
cooperate in any way with or assist, any person concerning any merger,
consolidation, other business combination, tender or exchange offer,
recapitalization, liquidation or dissolution or any purchase or other
acquisition or sale or other disposition of assets (other than in the ordinary
course of business) or shares of capital stock of the Company or any of its
subsidiaries or divisions or any similar transaction involving the Company or
any subsidiary or division of the Company;
(vi) take any other action for the purpose of or with the effect of changing or
influencing the control of the Company, or in connection with or as a
participant in any transaction having that purpose or effect;
(vii) form, join or in any way participate in any “group” (within the meaning of
Section 13(d)(3) of the Exchange Act or Rule 13d-5(b)(i) promulgated under the
Exchange Act) with respect to any securities of the Company; or
(viii) induce, attempt to induce, encourage or solicit, or cooperate with, any
other Person to do any of the foregoing.
(b) Dr. Bernstein and Mrs. Bernstein hereby covenant and agree that for so long
as any of the Notes remain outstanding, they shall not sell, offer to sell,
transfer, assign, pledge or hypothecate any securities of the Company directly
or indirectly owned by them or deemed to be beneficially owned by them within
the meaning of Rule 13d-3 of the Exchange Act, including any securities of the
Company obtained after the date of this Agreement; provided, however, that in
the event of Dr. Bernstein’s death, the restrictions arising under this
paragraph (b) shall terminate immediately and Mrs. Bernstein shall be entitled
to exercise full dispositive power with respect to any such securities.
(c) The Company hereby covenants and agrees that it shall not elect, appoint or
nominate any of the adult children of Dr. Bernstein to serve on the board of
directors of the Company so long as any of the Notes remain outstanding unless
and until such person executes and delivers to the Frost Group Shareholders or
their counsel a counterpart signature page to this Agreement pursuant to which
such person agrees to be bound by the terms and conditions of paragraph (b) of
this Section 2 as if such person were a party hereto.
(d) No provisions of Section 2(a) shall apply at any time that there has
occurred and remains uncured a breach by PFS of any of its material duties or
obligations under the SPA, the Escrow Agreement or the Notes, or a breach by Dr.
or Mrs. Bernstein of their covenants and agreements under this Agreement. No
provisions of Section 2(a) are intended to prevent the Frost Group Shareholders
from exercising rights under the SPA, the Escrow Agreement or the Notes, and to
the extent of any conflict with Section 2(a), the provisions of the SPA, the
Escrow Agreement or the Notes shall control.

 

2



--------------------------------------------------------------------------------



 



3. General Provisions; Termination
(a) No Inconsistent Agreements. Without the written consent of the parties
hereto, neither the Company nor Dr. Bernstein or Mrs. Bernstein shall hereafter
enter into any agreement with respect to its securities which is inconsistent
with or violates or limits the rights granted to the parties to this Agreement
under the SPA or Escrow Agreement.
(b) Remedies. Any person having rights under any provision of this Agreement
shall be entitled to enforce such rights specifically to recover damages caused
by reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law. The parties hereto agree and acknowledge that money
damages may not be an adequate remedy for any breach of the provisions of this
Agreement and that any party may in its sole discretion apply to any court of
law or equity of competent jurisdiction (without posting any bond or other
security) for specific performance and for other injunctive relief in order to
enforce or prevent violation of the provisions of this Agreement.
(c) Amendment and Waivers. Except as otherwise provided herein, the provisions
of this Agreement may be amended or waived only upon the prior written consent
of all of the parties hereto.
(d) Successors and Assigns. All covenants and agreements in this Agreement by or
on behalf of any of the parties hereto shall bind and inure to the benefit of
the respective successors and assigns of the parties hereto whether so expressed
or not.
(e) Severability. If any provision of this Agreement is held to be prohibited by
or invalid, illegal or unenforceable in any respect under applicable law by the
SEC or by a court of competent jurisdiction, such provision shall be ineffective
only to the extent of such prohibition, invalidity, illegality or
unenforceability without invalidating the remainder of this Agreement.
(f) Counterparts. This Agreement may be executed simultaneously in one or more
counterparts (any one of which may be by facsimile), any one of which need not
contain the signatures of more than one party, but all such counterparts taken
together shall constitute one and the same Agreement.
(g) Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.
(h) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
(i) Notices. All notices, demands or other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given when delivered personally to the
recipient or one day after being sent to the recipient by reputable overnight
courier service (charges prepaid). Such notices, demands and other
communications shall be sent to each of the Frost Group Shareholders at the
addresses set forth in Schedule A attached hereto, and to Dr. Bernstein, Carole
Bernstein or the Company at the as follows:
Joel E. Bernstein
100 Fairway Drive
Suite 134
Vernon Hills, Illinois 60061
Facsimile: (847) 362-0794
With a copy to:
Seyfarth Shaw LLP
131 South Dearborn Street
Suite 2400
Chicago, IL 60603
Attention: Michel J. Feldman, Esq.
Facsimile: (312) 460-7613

 

3



--------------------------------------------------------------------------------



 



or to such other address or to the attention of such other person as the
recipient party has specified by prior written notice to the sending party.
(j) Entire Agreement. This Agreement and the instruments referred to herein
embody the complete agreement and understanding among the parties hereto with
respect to the subject matter hereof and supersede and preempt any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way.
(i) Jurisdiction; Service; Jury Waiver. Any action or proceeding seeking to
enforce any provision of, or based on any right arising out of, this Agreement
shall be brought against any of the parties only in the courts of the State of
New York, City of New York, Borough of Manhattan, or, if it has or can acquire
jurisdiction, in the United States District Court for the Southern District of
New York, and each of the parties consents to the jurisdiction of such courts
(and of the appropriate appellate courts) in any such action or proceeding and
waives any objection to venue laid therein. Process in any action or proceeding
referred to in the preceding sentence may be served on any party anywhere in the
world. THE PARTIES HERETO WAIVE A JURY TRIAL IN ANY LITIGATION WITH RESPECT TO
THIS AGREEMENT.
[Signature pages follow.]

 

4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Standstill Agreement as of
the date first written above.

                  /s/ Joel E. Bernstein       Joel E. Bernstein, M.D.           
  /s/ Carole Bernstein       Carole Bernstein              FROST GAMMA
INVESTMENTS TRUST
      By:   /s/ Philip Frost         Phillip Frost, M.D.        Trustee         
    /s/ Subbarao Uppaluri       Subbarao Uppaluri, Ph.D.              /s/ Steven
D. Rubin       Steven D. Rubin              /s/ Jane Hsiao       Jane Hsiao,
Ph.D.           

SOLELY WITH RESPECT TO PARAGRAPH (C) OF SECTION 2 AND PARAGRAPH (a) OF SECTION
3:

            WINSTON PHARMACEUTICALS, INC.
      By:   /s/ David Starr         David Starr        Chief Financial Officer 
   

[Signature page to the Standstill Agreement]

 

 



--------------------------------------------------------------------------------



 



Schedule A
4400 Biscayne Boulevard, Miami, Florida 33137 for all Frost Group Shareholders

 

 